           Case 1:21-cv-06424-AT Document 10 Filed 09/15/21 Page 1 of 1

                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
KEKE LIBRON,                                                          DOC #: _________________
                                                                      DATE FILED: 9/15/2021
                               Plaintiff,

               -against-                                                    21 Civ. 6424 (AT)

PROLOGIS, INC. and PROLOGIS TARGETED U.S.                                        ORDER
LOGISTICS FUND, L.P.,

                        Defendants.
ANALISA TORRES, District Judge:

         Defendants removed this action to this Court invoking subject matter jurisdiction by
reason of diversity of citizenship, 28 U.S.C. § 1332. ECF No. 4 ¶ 3. On August 11, 2021, the
Court ordered Defendants to “state the citizenship of each of its general and limited partners for
the purposes of diversity jurisdiction.” ECF No. 8. On August 19, 2021, Defendants filed a
letter stating that they “have been advised that no such members are domiciled in New York[.]”
ECF No. 9.
        Defendants filed a chart stating that Prologis 2, L.P., and ProLogis Fraser, L.P. are
general partners of Prologis Targeted U.S. Logistics Fund, L.P, and that those entities have
unnamed “3rd party limited partners.” ECF No. 9-1. Defendants must state the citizenship of
each of the constituent limited partners who are members of the limited partnerships.
Handelsman v. Bedford Village Assocs. Ltd. Partnership, 213 F.3d 48, 51–53 (2d Cir. 2000);
Carden v. Arkoma Assocs., 494 U.S. 185, 195–96 (1990) (stating that, for purposes of diversity
jurisdiction, limited partnerships have the citizenship of all of its general and limited partners).

       By September 29, 2021, Defendants shall file a statement regarding the citizenship of
each of the general and limited partners of the limited partnerships. If Defendants fail to file a
statement by the foregoing date to truthfully allege complete diversity based upon the citizenship
of each general and limited partner of the limited partnerships, then the complaint will be
remanded for lack of subject matter jurisdiction.

       SO ORDERED.

Dated: September 15, 2021
       New York, New York
